Exhibit 99.3 UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION Further to the Form 8-K dated December 19, 2013 which disclosed the entry into the Share Exchange Agreement dated December 15, 2013, as amended (the “Exchange Agreement”), among our company, Vapestick Holdings Limited, a company incorporated under the laws of England and Wales (“Vapestick”), and all of the shareholders of Vapestick, we completed the acquisition of all of the issued and outstanding ordinary shares of Vapestick on January 9, 2014 (the “Acquisition”). The accompanying unaudited pro forma combined financial statements present the pro forma consolidated financial position and results of operations of the combined company based upon Victory’s and Vapestick’s historical financial statements, after giving effect to Victory’s acquisition of Vapestick and the adjustments described in the following footnotes, and are intended to reflect the impact of this acquisition on Victory on a pro forma basis. The unaudited pro forma combined balance sheet as ofDecember 31, 2013 reflects the acquisition of Vapestick as if it had been consummated on that date and includes historical information as reported by the separate companies as well as adjustments that give effect to events that are directly attributable to the Acquisition and that are factually supportable. The unaudited pro forma combined statement of operations for the year ended December 31, 2013 gives effect to the Acquisition as if it had been consummated on January 1, 2013 and includes historical information as reported by the separate companies as well as adjustments that give effect to events that are directly attributable to the Acquisition, are expected to have a continuing impact and are factually supportable. The accompanying unaudited pro forma combined financial statements are presented for illustrative purposes only. They do not purport to represent what Victory’s consolidated results of operations and financial position would have been had the Acquisition actually occurred as of the dates indicated, and they do not purport to project Victory’s future consolidated results of operations or financial position. The unaudited pro forma combined statement of operations does not reflect any adjustments for the effect of non-recurring items that Victory may realize as a result of the Acquisition. The unaudited pro forma combined financial statements include certain reclassifications to conform the historical financial information of Vapestick to the presentation of Victory. Pro forma adjustments are necessary to reflect the estimated purchase price and to reflect the amounts related to tangible and intangible assets and liabilities acquired at an amount equal to the preliminary estimate of their fair values. The pro forma adjustments reflecting the completion of the Acquisition are based upon the acquisition method of accounting in accordance with Accounting Standards Codification 805, “Business Combinations” (“ASC 805”), and the assumptions set forth in the notes to the unaudited pro forma combined financial statements. Management has made a preliminary allocation of the purchase price to the tangible and intangible assets acquired and liabilities assumed based on various preliminary estimates. The allocation of the purchase price is preliminary pending finalization of various estimates and valuation analyses. The pro forma adjustments are based on the preliminary information available at the time of the preparation of this document. 1 Victory Electronic Cigarettes Corporation Unaudited Pro Forma Combined Balance Sheet As of December 31, 2013 Pro Forma Pro Forma Acquisition Historical Acquisition Related Financing Combined Victory Vapestick Adjustments Adjustments Pro Forma ASSETS Current Assets: Cash $ $ $ ) (a) $ (c) $ Accounts receivable, net of allowance - - Inventory - - Prepaid inventory - - - Prepaid and other current assets - - Other current assets - - - Total current assets $ $ $ ) $ $ Goodwill - (a) - Intangible assets (a) - Deferred debt issue costs (d) Property and equipment, net - - Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ $
